UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(d) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-53264 1st FINANCIAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) 101 Jack Street Hendsonville, North Carolina 28792 (828) 697-3100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $5.00 parvalue (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: None Pursuant to the requirements of the Securities Exchange Act of 1934, First-Citizens Bank & Trust Company, as successor by mergerto 1st Financial Services Corporation, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. FIRST-CITIZENS BANK & TRUST COMPANY Date: January 7, 2014 By: /s/GLENN D. McCOY Glenn D. McCoy Executive Vice President and Chief Financial Officer
